Citation Nr: 0431796	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1966 to December 
1969.

This appeal is from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).


FINDING OF FACT

It is as likely as not that the veteran sustained psychic 
trauma in Vietnam resulting in PTSD.


CONCLUSION OF LAW

The veteran incurred PTSD in wartime service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Service Connection for PTSD

The veteran has multiple psychiatric diagnoses, including 
PTSD.  His official service records do not show he engaged in 
combat with the enemy.  His personnel records show he was an 
electrician with the 555th Combat Engineering Squadron based 
in Cam Ranh Bay, Vietnam.

The veteran reported that he was not in combat.  He testified 
to being in the vicinity of rocket attacks, i.e., close 
enough to see the flashes, and that he hid under his bunk in 
fear.  He testified that he fired on "anything that moved" 
when on perimeter guard duty.  He testified that he was in 
the back of an Army truck when there was an explosion, the 
other passengers yelled to take cover, and they returned 
fire.  The veteran thinks a grenade was thrown at the truck, 
but did not land in it, or one of the occupants threw it out.  
He reported a period of hospitalization when first in 
Vietnam, corroborated in the service medical records as for 
pilonidal cystectomy, during which he saw many wounded.  He 
reported that seeing burn victims was especially upsetting.

The veteran submitted two lay statements purportedly from 
comrades in the 555th, who corroborated the veteran's 
testimony, recalling that while in Vietnam the veteran told 
them about events that they did not witness, and that he 
appeared upset and disturbed at the time.  They corroborated 
the veteran's testimony of hiding under his bed when enemy 
fire landed in the vicinity.

The veteran's service personnel records show he served in 
Vietnam from January to December 1969.  He was an electrician 
with the 555th Civil Engineering RED HORSE (Rapid Engineer 
Deployable Heavy Operational Repair Squadron, Engineering).  
He has submitted a roster of the unit at Cam Ranh Bay, 
Vietnam, and a United States Air Force Museum summary of the 
unit's history and actions during the Vietnam War.  The 
history stated, "RED HORSE squadrons also had a combat 
capability that was frequently used.  RED HORSE Combat 
Defense Teams were often called upon to man defensive 
positions."

The extensive records of the veteran's psychiatric history 
and treatment beginning in February 1992 reveal that he first 
sought psychiatric treatment in February 1992 for anxiety 
associated with injuries sustained at work in May 1989.  A 
May 1992 report by Dr. Anastasio related the veteran's 
history of functioning well until the injury at work, after 
which he developed psychiatric symptoms.  Reporting his 
Vietnam service as an electrician, the veteran said that he 
was not involved in infantry combat, but he was in areas 
subject to rocket, mortar, and sniper attack.  Repeated 
reports by Dr. Anastasio, made for the purpose the veteran's 
claims for Social Security benefits, stated psychiatric 
diagnoses other than PTSD.  The veteran told Dr. Aldin in May 
1994, that he was not in any jungle combat, but that he did 
see rocket and sniper fire.

On May 1998 psychiatric evaluation with Dr. DeVillier the 
veteran denied that his Vietnam experience contributed to his 
psychiatric disorders.  The veteran especially wanted the 
doctor understand that he did not have any problem from his 
service in Vietnam.  Dr. DeVillier noted that he disagreed 
with the veteran, based on observation of the veteran's frank 
crying when talking about Vietnam and on other aspects of the 
veteran's presentation.  The doctor commented that the 
veteran sounded very much like veterans who have PTSD 
secondary to combat duty in Vietnam.  Dr. DeVillier's is the 
first diagnosis of PTSD in the veteran's claims file.  He 
also diagnosed major depression, recurrent, and features of 
paranoid personality disorder.

Dr Anastasio diagnosed adjustment disorder with anxiety and 
depression in February 1992, March 1993, December 1995, and 
July 1997.  He unequivocally attributed the diagnosis to a 
workplace injury in 1989 post-service event.  In August 1998, 
the doctor noted that the veteran's depressive and anxious 
symptomatology as a result of a June 1989 work-related 
injury, "complicated by preexisting anxiety related (in my 
opinion) [to] his experiences in a Vietnam Veteran."  In a 
May 2003 statement, he diagnosed PTSD as the veteran's only 
acquired psychiatric illness.  He did not identify the event 
or events that precipitated PTSD or provide any other basis 
for the diagnosis.

VA outpatient psychiatric treatment records include multiple 
diagnoses of PTSD related to events the veteran reported 
occurred in Vietnam.  A December 2002 report from a VA staff 
psychologist related that the veteran was diagnosed with PTSD 
in December 2001 and admitted for treatment in the Outpatient 
PTSD Clinic at New Orleans VA Medical Center (VAMC) for a 
planned one-year course of treatment.  Outpatient records 
show his participation in the program through November 2002 
without improvement in symptoms attributed to PTSD.

On VA compensation examination of April 2002, the examiner 
diagnosed mild PTSD and adjustment disorder with mixed 
emotional state.  The veteran reported that while in Vietnam 
rockets and mortars came into his area; he mentioned rocket 
fire on three consecutive nights while he was in Da Nang.  He 
reported having to take cover in a vehicle when someone threw 
a grenade into the truck, which one of the other occupants 
threw out of the truck.  He reported having perimeter guard 
duty, but no combat.  He reported that the only time he was 
really scared was when the grenade was thrown into the truck.  
He reported losing two friends in Vietnam, but that he was 
not there at the time.  He stated that current nightmares 
were about the truck incident.  The examiner did not 
attribute the diagnosis to specific of the events the veteran 
reported.

Service connection for PTSD requires a current diagnosis, 
evidence of the occurrence in service of an event or events 
that precipitated PTSD, and medical evidence of a link 
between the events in service and the current diagnosis.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2004).  
If the veteran engaged in combat with the enemy, and PTSD is 
alleged related to that combat, the fact of the precipitating 
stressor is presumed unless there is clear an unmistakable 
evidence that it did not occur.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2004).  If the veteran did 
not engage in combat, the fact that an alleged stressor 
occurred cannot be presumed; it must be proven by evidence 
sufficient to make it at least as likely as not that the 
event happened.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is significant conflict in the evidence whether the 
veteran has PTSD.  The VA diagnoses clearly weigh in his 
favor.  The credibility and probative value of Dr. 
Anastasio's reports are less clear.  The diagnosis of 
adjustment disorder with its clear attribution to post-
service causes seems inconsistent with his later diagnosis of 
PTSD.  The former was attributed to an identified event; the 
latter was not.  The advent of the PTSD diagnosis appears to 
be an expediency related to the claim for benefits, except 
that the doctor's August 1998 opinion that pre-existing 
Vietnam-related events affected the veteran's symptomatology 
predated the veteran's claim for VA compensation by several 
years.  Consequently, the reports also give the impression of 
reports of an evolution in the veteran's symptoms rather than 
an expediency that should be rejected for tainted 
credibility.  Dr. DeVillier's May 1998 opinion, despite the 
veteran's contrary assertion about the role of Vietnam in his 
psychiatric status, lends weight to the conclusion that the 
veteran's symptoms were then evolving, and the diagnosis of 
PTSD is correct, regardless of what other diagnoses may 
coexist.

The evidence weighs approximately as heavily for as against 
concluding that the veteran has PTSD.  The veteran is 
entitled to the benefit of the doubt on any issue material to 
the determination of a matter.  The fact of a current 
diagnosis of PTSD is such a material issue in this claim, and 
the veteran is entitled to the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).

The preponderance of the evidence is against concluding the 
veteran engaged in combat with the enemy.  He has a non-
combat operational specialty.  He received no awards 
indicative of participation in combat.  His reports of 
perimeter guard duty include his testimony that he was scared 
and that he shot at anything that moved, not that he came 
under fire.  His reports of being in the vicinity of sniper, 
rocket, and grenade attacks are uncorroborated.  He testified 
without comment on the time that he came under rocket 
barrages at Cam Rahn Bay.  Without a close approximation of 
the time, the veteran's exposure to rocket fire cannot be 
corroborated.  Given his report of frequent temporary 
assignments to different locations, mere corroboration of 
attack on Cam Rahn Bay would not serve as corroboration of 
his exposure; his report of the dates would permit comparison 
to the dates of attacks to morning reports that would show 
his presence or absence from his base of operations.

This situation is both like and distinguishable from the 
circumstances in Pentecost v. Principi, 16 Vet. App. 124 
(2002).  It is like the situation in Pentecost, because that 
veteran also had a non-combat operational specialty and 
rocket attacks on his base were found to not make him a 
combat veteran.  It is distinguishable from the situation in 
Pentecost, because Pentecost documented his presence with his 
unit at the time and place of rocket attacks, but the veteran 
in the instant appeal has not provided the information 
necessary to do so, which is an especially significant gap in 
the evidence in light of his testimony that he had numerous 
temporary duty assignments away from Cam Rahn Bay.  
Comparison of the veteran's case with the Pentecost case 
supports the conclusion that the veteran did not engage in 
conduct with the enemy.  He is not entitled the presumption 
of the occurrence of stressors to which a combat veteran is 
entitled when the stressors are alleged to have occurred in 
combat.  38 U.S.C.A. § 11554(b) (West 2002).

The failure to establish entitlement to a legal presumption 
does not mean the veteran cannot establish service 
connection.  It just means the evidence must be weighed 
without presuming the alleged stressor or stressors occurred.

An April 2002 VA examination for compensation purposes 
diagnosed PTSD.  The veteran reported the incident in the 
truck that he also described in his August 2004 hearing 
testimony.  In making the diagnosis, the examiner noted 
symptoms related to this event.  The sufficiency of an event 
to be a PTSD stressor is inherent in the diagnosis.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Two lay statements of record 
provide the affiants' current recollection of the veteran's 
contemporaneous report of the truck incident.  One statement, 
dated in August 2003, is signed by a person whose name is on 
the roster of the 555th RED HORSE Squadron, lending 
credibility to the statement.  The other signature is 
illegible, but also corroborative.

Weighing the veteran's testimony and the corroborative 
statements against the lack of actual contemporaneous 
verification, the evidence is approximately in equipoise for 
and against finding that the alleged stressor occurred.  
Giving the veteran the benefit of the doubt, the Board finds 
that the truck incident occurred.  38 U.S.C.A. § 5107 (West 
2002).

The element of nexus between the veteran's stressor and his 
diagnosis is established by a December 2002 statement by a 
VAMC staff psychologist and also by the May 1998 statement of 
Dr. DeVillier.  These are sufficient evidence of a nexus 
between the current diagnosis of PTSD and the in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).

II.  Duty to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  
The evidence of record is sufficient to allow a complete 
grant of the benefits sought; any question of whether VA 
discharged the specific duties or the intent of the VCAA is 
moot.

ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



